United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1703
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Terry Markey Miller

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: October 28, 2020
                             Filed: November 2, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Terry Miller appeals the district court’s1 order denying his motions for relief
under the First Step Act of 2018 (FSA). See Pub. L. No. 115-391, 132 Stat. 5194.

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
The district court determined Miller was eligible for relief under the FSA, but
declined to reduce his sentence.

       In exercising its discretion to deny relief, the district court considered the
factors on which it based Miller’s original sentence and concluded they outweighed
Miller’s arguments in favor of a sentence reduction. We find no abuse of discretion
in the court’s denial of relief. See United States v. McDonald, 944 F.3d 769, 771 (8th
Cir. 2019) (standard of review). We also conclude there is no merit to Miller’s
arguments the district court’s ruling denied him due process or violated the Double
Jeopardy Clause. See United States v. Schropp, 829 F.3d 998, 1003 (8th Cir. 2016)
(“Essentially, the Double Jeopardy Clause ‘protects against multiple punishments for
the same offense.’”); cf. United States v. Booker, 974 F.3d 869, 872 (8th Cir. 2020)
(holding defendant received due process during sentence-reduction proceedings under
FSA where motion came before same judge who imposed original sentence, notice
was given of the sentencing court’s anticipated ruling with opportunity to respond,
and the sentencing court adequately explained the basis for its decision).

     Accordingly, we affirm the judgment of the district court, and grant counsel’s
motion for leave to withdraw.
                       ______________________________




                                         -2-